OFFICE       OF THE .+TTORNEY         GENERAL       OF TEXAS

                                            AUSTIN                   ,,...(
                                                         ccc”” - *
QmmAla
     c. “A””
ArmmmOm*UL                                               :\,Gr-                         p

          Honorable W. A. Datia
          state Reglrtrar 0r Vital gtstlatlom
          Tour ststo Board 0r Baslth
          AU&%&    Texar                                                                    i,   ’

           bar   Sir:




           t6ln delayed birth oer
           You point out th6 lrr
           follows 2




                                                 or wa8 not to be aooepted.

                      wjurl      Ruth Garrett,   born June, 1894,
                 In Dalh8 &%mty,   Tsrrr.    3i6 0OW-t Ol'd0r fail8
                 to rtate whether tbs reoord   18 to be or be not
                 aooeptod.




                        “5.      Marnardt    Ruth Narrah,     born Augu8t,      1913,
Ilonoreble     7;. A. ihvls, Pa@   2


      In ~iairls county,' Caorglm; miarivlt          S
      refers   to the birth aert.lTloate   or I. T.
      Hurrah rather than Lhirgarst     Ruth t?urrab.

            “6.   Ides Tolbcrt Uurreh, born April,
      1916, In Crisp    County, Georgia.   Affidavit  A
      rarrrs tc th6 birth oortlflaeto    or Aterusret
      T;utL Xu,crr;b r6ther than Idea Tolbert Murrsh.
             “7.  LILlds Xee Xlller,    bora February,
      1905, in 2alles oollntg, Taxes.- Afrlderlt       A
      rfCsrs to tbi hlrth asrtlfionte      of Lkr. L K.
      tirnett . Affidavit   S rcrcrra to the birth
      ocrtlllcete   oi bl~. b:ae kextr,     rstkr then
      klnnfe ilas l?liler, tc which It ia ettecbed.
             “8. Eorrlc ?eeoe,~ born Ksroh, 1913, in
      lX11lee County, Tcxos.        Itsc: 6 states nelthar
      the legltimcoy     or lllee;itlmc~     or the lndl-
      v ieufd . niltt-t’e4lctl   Attemlnnt~s err.i4tvit
      does act mention the n&me or the lndltldual
      hs ehcwrAon the reoord.

           “9.  Eonor Cuy Rorry , born August 23, 1911,       .
      in Dellao Eounty, T%X68. Arfideolt   A was exe-
      outed on Au@unt 7, 1941, ee wae AfZldavlt   B,
      which was 16 degs bsroro the birth ocaurrd.

               "10.  Andre ClnudSno i%Co;ab, born February,
       1911,    in apparently, both Tesxar oaC &or&a.

               *11.Lionel1 Crow&l Zealal,    born July,
       leea,     Perry County, Tameeaee, UC0 ewema,
                in
    ’ ti Affidavit   i3, that ha 1s not relattd  to hire-
      selt by bloti or xarrlnCe.W
            Reglstrati~on’cr birth oertlflo~tea   la pmvlded for
under rhc provisions of Article    4477, Ruio 51e, KeYtied Cl~il
?totutiec or i925,. es mended by Aate 1939, i&h Leglrlature,
pace 346, neation i, srdi a~ further eerendcd by EOUSC Blllo
624 an6 974, Acts 1?41; 47th L@.elature.        The partlnont pro-
vision8   of the luw, es eppllod to the quontlon6 hOr6 preseat-
ed, ere .ea r0imt3:
             “. . . The State Regiatrcr shll preyem
       anC losue 6uah 4etelleC laatruatlons  00 *ag ba
    requi,raQ to proeuro      the unlfomn observenoe
    o r It8 p r wY,r lo na a n6 the no intensno t 0r l
    p er fec t sy stsn  o f r e& .str a tIm; a nd no o th e r
    roru    f&all be uee6 than thoee eyprove4         by
    tbo    Et&e Degertwnt   or Hcelth. . . .
          *And prolidr:d further, tbet any oltlzen
    or the %&to of ‘Peres wiahhlng to file the
    record 0r any birth or deatb thdt occurred in
    Toxaa, not pretloucily     registered,       my submit
    $r:he    ?robete Court 15 the. County ubere euoh
         t v death ooourred,         a pcord of such
    birth or death written on the adopted forms
    of birth end death eertlflcctcs;            end provided
    further that any citizen         OS the Ytete OS Texas
    wishing to tile the reoord ot any birth or
    death thct occurred outaIde oi the State of
    Texas, not pretlou6ly      registered,       map eubnit
    to tbs F’robats Court In the County where he
    rm1f.r~ a reoorQ of that birth or deeth wrlt-
    ten on the adopted forms o? birth and death
    eert1t10ate.a.     The ocrtiiioatc shall be sub-
    stuntlatcd     by the a?tICsrlt        o? the mdi.aal
    sttoneent    preeeut at the tine of the birth,
    or in 0868 ot dsath, the affidavit            of the
    physloian lsrt in attenderma upon the deoeae-
    ed, or tho unQcrte&er who burled the body.
    When the affldarlt     of the mdiorl         attenQent
    or undertaker oanaot be scoured, the oertl-
    tloute shall be supported by the srrldavit
    or mom pernon who was roqualnted uItb the
    racts surrroundlng the birth or death, at the
    tW the blrtb or death ooourrtd, with B
    seoond atfldotlt     OS aomc perron uho In no-
    qnainted 1~1th the faots surrounding the birth
    or death, and vho 1s not related to the lddl-
    tldual by blood or marrla&e.             The ?robate
.   Court shall require      auoh other InZormtion           or
    eoldenoe as nay be deemed nsoesaary to estab-
    lish the oitlzenship      or thti Individual riling
    the oertlflocts,     end the truthrulness         of the
    et4tcrnent8 made in th& rsoord.             The 216rk ot
    oalb Court shall rorrard the orrtlflcete              to
    the 2tat.e Eureau oi Vital         Sta$latloe with an
    orCer from the Court to the C-tete Registrar
    that the rooord be, or be act, aoorFted.                The
          .&    X. A. mole,     Pags 4


          Stats Jieglstrar    la euthorlzsd     to aooopt   the
          oortlfloatr   when rorlricd      ln the abmo mm-
          aor, oad rhrll    isrrw oortl.rIsd ooplas or.suoh
          rooorU8 OS p?otiilod      tar In f3aotIon 21 of tbla
          Aot.    Suoh ocrtlfltd     ooples shall 3e Trim
          r80im OY~C~MLOS~   ifi ali court4 3~6 pieotu or
          the isot    stated thereon.       Tb Ttete ~U%SU
          of Vital Xatirtlo4        4!mll rurhl8h the forzn
          upon x&lab such mcom!r, cre SLled, a& no otbei
          tom &;?ell be oeed for thet puvpose.*
              From e oarcful  consldcrntfon         or this   atntute,    w
    draw the rollou:ng ox~ol;ua:~4:
                A. The purpose or tko       1s V.c ~r’oo~ze tb6 ~51~
                                              net
    fom   observsnoe of its provlaio~ls cud the mfntenenot     of e
    perreot sy6tw of rs~4trotionw     cr births end Qthtbs.      343
    State Roglrtrar of Vital Ftatlstlcs    le requlnd    to prepare
    and lrrue QatoIlcQ instructlou    neoefmry    to ofteot  this
    purpose.
               8. Tht %tto Cepertnrnt of Eecltk stall ay~~rove,
    end %be %at.e Rurceu of Vlttl    ?tetlstlos eiiell furrhb,
.   the rorzzs upon whloh eu& rooorC8 ers ZlleQ, uud no other
    rorn ohall be uacd rcr thet purpmo.? The lea oonttmplate$
    fbat the iOznrp furnI&aC atall pIWIde epaot for the iurnI8h-
    I-   ot the Iniormatloa rspulred by the statute, and that
    the “u4e” ot such fonm r&all oonalnt or z aubetantlel. OOEL-
    pllanoa with the s';etute In tb?s msgcot.
                 C. When a vdal&~U birth oertlrloetov              hae been
    *rtrIrled     In the above manor”,       1.8..   by the oirldatlt    or
    the ssedloal attendcnt prersnt et the the              of the birth;   or
    (In oose tMa cannot bc eeoured) the afflderit               or &me per
    soa who rrqr aaquslnted rlth the rcct8 sunoundin~ the birth
    at the tke it ooaarred, with a eooond afrldevlt                of socm
    person who Is soqualntod with the isots lurroundine the birth,
    and who Is not releted          to the Indlvlduel    by blood or aerrlsge;     ;:
    u      (I4 either oese) an order of the Probate Court thet the                      -.
    reoord be aooe ted; then the Net8             Zegiatrar   1s rewired      to
    sooepf .&t                reoord.     But u4tI.I such verllloetlon        18
    oompltte,     end In due Bonn, the State Rtglatrer           Ia not author-
    ized to’aoocpt      and ill@. the record,      except es noted below
    under “IF.      Fe ure fUrth6r of the oploion thet the StetUte
    oontst.plettr    that tho *seoond lrfIdevit*          uhnll be -de    by
     Hoaorablo